DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 10 November 2022 is acknowledged.
Claims 7-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0012387; hereafter Kim ‘387) in view of Hsieh et al. (US 2016/0034077)
Regarding claim 1:
Kim ‘387 discloses:
A touch display screen, comprising: 
a display panel (e.g., Fig. 1B; paragraph 40); 
a touch module on a light emitting side of the display panel (paragraph 49: “input detection unit”); and 
wherein the touch display screen has a display region, and a bezel region outside the display region, wherein the bezel region has a protrusion sub-region protruding towards the display region (shown in Fig. 10); 
wherein the touch module comprises: 
a plurality of touch electrodes and a plurality of touch trace lines (paragraph 136), 
wherein the plurality of touch electrodes are located in the display region, and the plurality of touch trace lines are all disposed along an edge of the display region (as seen in Fig. 10); 
at least part of the touch trace lines comprise: a first sub trace line and a second sub trace line connected with the first sub trace line (paragraph 140, 142); 
the first sub trace line is located in the protrusion sub-region, and the second sub trace line extends from the protrusion sub-region to the display region and is electrically connected with the touch electrodes (as seen in Fig. 10); and 
an included angle between the first sub trace line and the second sub trace line is greater than 0 (as seen in Fig. 10 they are at right angles).
Kim ‘387 does not disclose:
“an anti-reflection layer on a side, facing away from the display panel, of the touch module; 
“and an included angle between an angle bisector of the included angle between the first sub trace line and the second sub trace line and a weak light leakage direction of the anti-reflection layer is smaller than or equal to 15 degrees.”
Hsieh discloses:
an anti-reflection layer on a side, facing away from the display panel, of the touch module (paragraph 38: the first polarization element); 
and an included angle between an angle bisector of the included angle between the first sub trace line and the second sub trace line and a weak light leakage direction of the anti-reflection layer is smaller than or equal to 15 degrees (paragraph 47).
(Paragraph 47 recites that the angle between PS as seen in Fig. 3B and the first absorption axis of the polarizer is equal to or less than 20 degrees. As seen in Fig. 3B this vector is perpendicular to the angle bisector of the included angle between traces P1 and P2. Therefore the angle between the angle bisector and the absorption axis is approx. 90 degrees. The absorption axis and the weak light leakage direction are perpendicular to each other so therefore the angle between the bisector and the weak light leakage direction is equal to or less than 20 degrees, which is approximately the recited equal to or less than 15 degrees).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim ‘387 the elements taught by Hsieh.
The rationale is as follows:
Kim ‘387 and Hsieh are directed to the same field of art.
Hsieh discloses this improves the visibility of the display device (paragraph 47). Hsieh discloses this for traces inside the display area but it would be equally obvious for traces around the border. Applying it to the sub trace lines CL, CM of Kim ‘387 results in the claimed language.
This is a known improvement that one of ordinary skill in the art could have included with predictable results.
Regarding claim 2:
Kim ‘387 in view of Hsieh disclose:
wherein for different touch trace lines, the included angles between the first sub trace lines and the second sub trace lines are same (they are all right angles as seen in Kim ‘387 Fig. 10).
Regarding claim 10:
Kim ‘387 in view of Hsieh discloses:
wherein the angle bisector of the included angle between the first sub trace line and the second sub trace line is perpendicular to an absorption axis of the anti-reflection layer (taught by Hsieh as discussed in the rejection of claim 1).
Regarding claim 11:
Kim ‘387 in view of Hsieh discloses:
wherein the anti-reflection layer comprises: an anti-reflection polarizer (it is a polarizer as per Hsieh paragraph 47).
Regarding claims 12-13:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim(s) 3-6 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘387 in view of Hsien, and further in view of Kim et al. (US 2019/0346943; hereafter Kim ‘943)
Regarding claim 3:
Kim ‘387 in view of Hsien discloses:
wherein a boundary close to the display region, of the protrusion sub-region comprises: 
a first part extending in a first direction (for example, in Kim ‘387 Fig. 10 in the topmost line, there is a first part parallel to the edge of the display area running left to right); 
second parts respectively disposed at two sides of the first part and extending in a second direction (at each end of the notch there are lines running from top to bottom);
wherein the first sub trace line is at least parallel to the first part (there are parallel right-left lines above on either side).
Kim ‘387 in view of Hsien does not disclose:
“and arc parts respectively disposed at the two sides of the first part and connecting the first part with the second parts, and the arc parts bulge towards the display region”
Kim ‘943 discloses:
and arc parts respectively disposed at the two sides of the first part and connecting the first part with the second parts, and the arc parts bulge towards the display region (seen in Fig. 3)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim ‘387 in view of Hsien the elements taught by Kim ‘943.
The rationale is as follows:
Kim ‘387, Hsien, and Kim ‘943 are all directed to the same field of art.
All this claim language means is that the corners are rounded instead of squared off. Kim ‘987 shows that a rounded corner and therefore rounded trace lines are known in the art. This is really just an aesthetic choice: one of ordinary skill in the art could have included it with predictable results.
Regarding claim 4:
Kim ‘387, etc., discloses:
 wherein the second sub trace line extends in the first direction, and an orthographic projection of the second sub trace line on the display panel and an orthographic projection of a corresponding second part of the boundary on the display panel have an overlapping area (the second sub trace line extends to the electrodes in the active area so it overlaps the boundary).
Regarding claim 5:
Kim ‘387, etc., discloses:
wherein an included angle between the angle bisector of the included angle between the first sub trace line and the second sub trace line and the first direction is 45 degrees (there’s a right angle between them as seen in Kim ‘387 Fig. 10, so the bisector is 45 degrees).
Regarding claim 6:
Kim ‘387, etc., discloses:
wherein an included angle between an absorption axis of the anti-reflection layer and the first direction is 30 degrees to 60 degrees (it has to be the meet the teaching of Hsien discussed above in claim 1).
Regarding claims 14-17:
All elements positively recited have already been discussed with respect to earlier claims. No further elaboration is necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono et al. (US 2015/0227237).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694